Lummus, J.
The plaintiff, holding seventy shares of the defendant corporation, brought this bill to compel the de*187fendant Vassalotti, who holds the remainder and majority of the shares, to account to the corporation for alleged illegal payments and withdrawals of funds from the corporation. A master has found that the management of the corporation by Vassalotti has been honest and capable. Exceptions taken by the plaintiff to his report were overruled, the report.was confirmed, and the bill was dismissed. The plaintiff appealed from the interlocutory and final decrees.
In an earlier bill against the same defendants, disposed of by final decree, the plaintiff had made similar allegations against Vassalotti and had prayed for the appointment of a receiver for the corporation. No receiver was appointed, and the final decree ordered Vassalotti to pay the corporation $1,000 and interest, because of a loan of that amount made by Vassalotti without the consent of the plaintiff to a private banker who failed.
The defendant Vassalotti caused the corporation to employ counsel to defend against that earlier suit, and to spend $175 for the services of its regular attorney, who was not a trial lawyer, $2,200 for the services of experienced trial counsel, and $1,002 for stenographic service. The master finds that these expenditures were reasonable and necessary. In addition, Vassalotti himself paid $600 to counsel. The plaintiff contends that Vassalotti should have paid everything out of his own pocket. But the master finds that “the corporation was attacked; that both a temporary and a permanent receiver for the corporation was prayed for in the bill; and that there was a prayer for the liquidation of the assets of the corporation.” Whether these prayers could legally have been granted or not, the practical danger to the corporation cannot be pronounced so negligible that it could well have ignored the plaintiff’s suit as the plaintiff now contends. The corporation was not a mere nominal defendant. There is no inconsistency in the master’s findings, and in the absence of the evidence we have no means of revising them. Upon the master’s report, the judge was right in allowing these expenditures as proper for the corporation to make. Corey v. Inde*188pendent Ice Co. 226 Mass. 391. Barnes v. Newcomb, 89 N. Y. 108. Godley v. Crandall & Godley Co. 181 App. Div. (N. Y.) 75, affirmed 227 N. Y. 656. Compare General Mortgage & Loan Corp. v. Guaranty Mortgage & Securities Corp. 264 Mass. 253, 261.
The plaintiff objects to an increase of the salary of Vassalotti as treasurer and general manager of the corporation, made on March 16, 1932, by vote of the directors. The salary had amounted to $1,560 a year up to April, 1930, and $1,300 a year afterwards. The vote of March 16,1932, made it $5,000. The master finds that Yassalotti had never been adequately paid before, that the salary was fixed in good faith, and that it was not excessive. The corporation had been very successful from 1920 to 1928, and had paid out two and one half times its capital as dividends. Since then the corporation has made a profit each year, except for a small loss in 1932. It had a surplus of $102,000 at the end of 1931. The business was extensive, and the labor great. The evidence is not reported, there is no inconsistency in the master’s findings, and we cannot say that he was wrong in his conclusion that the salary was proper and .lawfully established. This disposes of all the questions argued.

Interlocutory decree affirmed.


Final decree affirmed with costs.